Chief Justice Robertson
delivered the Opinion of the Court,
Hamlin, being twenty-one years old on the day preceding the twenty first anniversary of his birth, was, of course, twenty-one years of age on the day when the plea in abatement was filedj and when the issue upon it was tried.
And therefore, as he then had a right to prosecute his suit in his own name, without the intervention of a prochein amie, the plea that he was an infant when he brought the suit, was not available for abating the suit.
And, moreover, had the plea been sustained, the Circuit Court erred in rendering a judgment in bar of the Suit.
Wherefore, the judgment must be reversed, and the eause remanded with instructions to render a judgment for Hamlin, on the verdict for nine dollars.